Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (JP2001062385 with reference to machine translation via EspaceNet, hereinafter referred to as Kawabuchi).
Regarding claim 1, Kawabuchi discloses an inorganic particle dispersion comprising an inorganic powder (see Kawabuchi at [0004] from machine translation via EspaceNet, disclosing a powder coating material containing fine inorganic particles); hydrophilic fumed silica (see Kawabuchi at [0005] from machine translation via EspaceNet, disclosing the powder coating material contains hydrophilic inorganic particles) and (see Kawabuchi at [0006] from machine translation via EspaceNet, disclosing the hydrophilic inorganic particles may be hydrophilic silica); a resin having a hydroxyl group (see Kawabuchi at [0011] from machine translation via EspaceNet, teaching the resin is preferably a polar group-containing resin) and (see Kawabuchi at [0014], teaching the resin can be one with a phenolic hydroxyl group); wherein a content of inorganic powder is 10-85 mass percent of the inorganic particle dispersion (see Kawabuchi at [0010] from machine translation via EspaceNet, disclosing the hydrophilic inorganic fine particles are included in the powder coating material by melt-kneading the particles with a resin and a colorant) and (see Kawabuchi at [0023] from machine 
Regarding claim 2, Kawabuchi discloses the resin having a hydroxyl group comprises a modified acrylic resin, an epoxy resin, a urethane resin, a phenolic resin, ethyl cellulose, a butyral resin, or a gelatin resin having a hydroxyl group (see Kawabuchi at [0014], teaching the resin can be one with a phenolic hydroxyl group). 
Regarding claim 3, Kawabuchi discloses the inorganic powder comprises a glass powder, a gold powder, a silver powder, a copper powder, an iron powder, a stainless steel powder, a titanium powder, a nickel powder, a chromium powder, a tungsten powder or a molybdenum powder (see Kawabuchi at [0010] from machine translation via EspaceNet, disclosing the hydrophilic inorganic fine 
Regarding claim 4, Kawabuchi discloses the mixture further comprising a dispersant or a leveling agent (see Kawabuchi at [0024], teaching that the powder coating material contains, if necessary, a spreading agent such as an acrylate polymer). Examiner notes that an acrylate polymer spreading agent is a dispersant or a leveling agent.  
Regarding claim 5, Kawabuchi discloses the mixture further comprising an acrylic resin, a polybutadiene rubber, a polyisoprene rubber, a butyl rubber or a urethane rubber (see Kawabuchi at [0024], teaching that the powder coating material contains, if necessary, a spreading agent such as an acrylate polymer). Examiner notes that an acrylate polymer spreading agent is a leveling agent.
Regarding claim 6, Kawabuchi discloses the inorganic powder is a glass powder, and the inorganic particle dispersion further comprises a component adjusting agent for the glass powder (see Kawabuchi at [0024], teaching the hydrophilic inorganic fine particles include hydrophilic silica and aluminum oxide and the like, further teaching the hydrophilic inorganic fine particles may be used 
Regarding claim 7, Kawabuchi discloses the mixture further comprising an organic solvent for adjusting a viscosity of the inorganic particle dispersion (see Kawabuchi at [0029], disclosing the addition of ethylene glycol while stirring).
Regarding claim 8, Kawabuchi discloses a process for producing an inorganic particle dispersion, comprising mixing at least fumed silica and a resin having a hydroxyl group in prescribed amounts and stirring them, adding a prescribed amount of an inorganic powder to a kneadate obtained in the mixing and stirring the inorganic powder and the kneadate, and filtering the kneadate (see Kawabuchi at [0010], teaching the hydrophilic inorganic fine particles are melt-kneaded together with a resin and a colorant) and (see Kawabuchi at [0025], teaching after melt-kneading, the mixture is cooled and then crushed and then classified using a classifier). Examiner notes that a filter is a classifier.
Regarding claim 9, Kawabuchi discloses the mixture further comprising a leveling agent. (see Kawabuchi at [0024], teaching that the powder coating material contains, if necessary, a spreading agent such as an acrylate polymer). Examiner notes that an acrylate polymer spreading agent is a leveling agent.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Lee et al. (US20110086174, hereinafter referred to as Lee) and Nagao et al. (JP2004123765 with reference to machine translation via EspaceNet, hereinafter referred to as Nagao). 
Lee is directed towards a polymer paint composition for waterproof and anticorrosion of concrete, comprising: a main component consisting of: 100 parts by weight of bisphenol A-type epoxy resin; 20.3-37.6 parts by weight of acrylate resin; ... 16.6-30.8 parts by weight of TiO2; ... 0.7-1.4 parts by weight of hydrophilic silica powder; 0.7-1.4 parts by weight of lipophilic clay powder (see Lee at Claim 1).
Nagao is directed towards coating compositions for inorganic substrates (see Nagao at Page 1, line 18 from the machine translation via EspaceNet). The coating composition comprises a thermosetting resin powder coating having a surface coated with hydrophilic fine particles, cement powder, and water (see Nagao at Page 1, lines 36-37 and Page 2, line 1 from the machine translation via EspaceNet). Specific examples of the resin include phenol resins (see Nagao at Page 2, lines 7-8 from the machine translation via EspaceNet). Nagao discloses including a coloring pigment in the composition, such as inorganic metal oxide pigments (see Nagao at Page 3, lines 88-92 from the machine translation via EspaceNet) in an amount of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731